Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance is in response to the response filed on 6/14/2022. Claim 20 has been canceled. Claims 1-20 are pending. 

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 6/14/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A final search was conducted by Examiner on 6/22/2022, and the closest prior art fails to disclose, teach or even suggest “beginning execution of the Secure Object on the first processor; and responsive to a portion of the Secure Object being needed to be executed on a second processor which is a second type of processor, by the first processor calling the second processor in a special interprocessor call to allow access of protected information by the second processor from the first processor and returning information by the second processor to the first processor; wherein the Secure Object is protected from the other software on the data processing system when the Secure Object is executing on the first processor and when the Secure Object is executing on the second processor that is a different type than the first processor in a heterogeneous system, in which the special interprocessor call passes a crypto key and an integrity value from the first processor to the second processor which the second processor uses to access a cryptographically protected region in system memory.”The closest prior art of Gorancic et al. (US 20060130128), Gu et al. (US 2016/0041909), Dellow et al. (US 2014/0053278) and Tamasi et al. (US 2013/0067240), all describe conventional methods that pertain to the secure execution of code.  However, the instant application teaches limitations that are not taught by conventional means.  For example when it comes to secure objects, there is plenty of instances where a secure processor is used to execute the secure object.  However, the instant application uses a 2 processor system in a heterogeneous environment, where secured calls are used to access parts of secure objects.  This specific type of detail in relation to the execution of secured objects is not taught by conventional means.  These types of limitations would help promote secure execution when data is moving between the processors.  As a result the claims are in condition for Allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439